Citation Nr: 1314457	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-47 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for incomplete paralysis of the fifth cranial nerve. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1976 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Travel Board hearing chaired by the undersigned Veterans Law Judge (VLJ) at the Winston-Salem RO in July 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Review of the Veteran's claim file contained on the Virtual VA paperless claims processing system does not reveal additional records that are pertinent to the claim.

The issue of entitlement to service connection for a dental disability, for treatment purposes only, has been raised by the record, but this issue does not appear to have been adjudicated.  See, e.g., Statement dated October 6, 2008.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA medical center for appropriate action.

Additionally, the Veteran filed a statement in July 2012 asking that the current claim be amended to include the issue of entitlement to service connection for a lower jaw/facial disorder.  See Statement dated July 10, 2012; Hearing transcript pages 2-3.  No action has been taken on this claim, therefore it is also referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided.  The Board sincerely regrets the delay a remand of this claim may cause, but the additional development requested will ensure procedural due process and that there is a complete record upon which to decide the claim so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran testified in July 2012 that he was seen by dentists at the Durham VAMC until 2009.  See Hearing transcript page 5.  The latest dental record from that facility is dated in 2001.  Therefore, the more recent records must be obtained.  He also indicated that he would submit private dental records from Dr. Cherry, which never occurred.  Accordingly, because the claim must be remanded to obtain VA treatment records, he should be given another opportunity to submit any additional records pertinent to the claim.  He should also be afforded a current VA examination for his incomplete paralysis of the fifth cranial nerve.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of the Veteran's complete dental treatment records from the Durham VAMC, and complete dental and medical records from the Winston-Salem CBOC.  Efforts to obtain these records should also be memorialized in the Veteran's claim file.

2.  Contemporaneously with the above, request the Veteran identify any private treatment he has received for his incomplete paralysis of the fifth cranial nerve, to include Dr. Cherry.  Provide the Veteran with authorization forms (VA form 21-4142) and make arrangements to obtain any additional private treatment records indicated.

3.  Upon completion of the foregoing, schedule the Veteran for a cranial nerves examination to determine the current severity of his incomplete paralysis of the fifth cranial nerve.  The entire claim file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

4.  After the VA cranial examination has been completed, the report should be reviewed to ensure that it is in compliance with the directives of this remand.  If either report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If it is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

